Name: Commission Regulation (EC) No 3335/93 of 3 December 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to certain destinations, repealing Regulation (EEC) No 1500/93
 Type: Regulation
 Subject Matter: marketing;  trade policy;  prices;  trade;  animal product
 Date Published: nan

 4. 12. 93 No L 299/15Official Journal of the European Communities COMMISSION REGULATION (EC) No 3335/93 of 3 December 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to certain destinations, repealing Regulation (EEC) No 1500/93 into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector Q, as last amended by Regulation (EEC) No 2867/93 (8) ; Whereas in order to ensure that the meat sold is exported to the destination laid 'down, a security as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84 should be required ; whereas, in order to ensure a smoother func ­ tioning of the export operations, provision should be made for derogations from certain provisions relating to the release of the security ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 3002/92 (9), as last amended by Regulation (EEC) No 1938/93 (l0) ; Whereas Commission Regulation (EEC) No 1 500/93 (") should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale for import into the Repu ­ blics resulting from the dissolution of the USSR ; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), provides for the possibility of applying a two-stage proce^ dure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repacking (*) as amended by Regulation (EEC) No 251 /93 (6), provides for repackaging under certain conditions ; Whereas, in view of the urgency and the specific nature of the operation and "of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased during the operation ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of clear conditions ; Whereas a time limit must be laid down for export of the said meat ; whereas this time limit should be fixed taking HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  30 000 tonnes of bone-in beef held by the French intervention agency,  10 000 tonnes of boned beef held by the Irish inter ­ vention agency.' 2. This meat must be imported into one or more of the Republics referred to in Annex I. 3. Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regulation (EEC) No 2539/84 and (EEC) No 2824/85. (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 18 , 27. 1 . 1993, p. 1 . 0 OJ No L 238 , 6 . 9. 1984, p. 13 . 0 OJ No L 161 , 2 . 7. 1993, p. 59 . O OJ No L 268, 10 . 10 . 1985, p. 14. V) OJ No L 28 , 5. 2. 1993, p. 47. O OJ No L 241 , 13 . 9 . 1980, p . 5. ( «) OJ No L 262, 21 . 10 . 1993, p. 26. 0 OJ No L 301 , 17. 10 . 1992, p. 17. ( I0) OJ No L 176, 20. 7 . 1993, p. 12. (") OJ No L 148, 19 . 6 . 1993, p. 19 . No L 299/ 16 Official Journal of the European Communities 4. 12. 93 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 300 per 100 kilograms of bone-in beef,  ECU 500 per 100 kilograms of boneless beef. Article 4 1 . No export refund shall be granted on meat sold under this Regulation . Removal orders as referred to in Article 3 ( 1 ) (b) or Regu ­ lation (EEC) No 3002/92, export declarations and, where appropriate, T 5 control copies shall bear the following : Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 3335/93]; Interventionsvarer uden restitution [Forordning (EF) nr. 3335/93] ; Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 3335/93]; The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale . However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex II hereto. 5. Tenders or purchase applications shall be valid only if :  they relate to bone-in or boneless beef,  they relate to a total minimum quantity of 5 000 tonnes,  they relate to an equal number of forequarters and hindquarters and quote a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the tender,  in respect of boneless beef, they relate to a lot compri ­ sing all the cuts referred to in Annex III, in the percentages stated therein and quote a single price per tonne expressed in ecus of the lot made up in this fashion . 6. Immediately after submitting tenders or purchase applications, operators shall send a copy thereof by telex or fax to the Commission of the European Communities, Division VI/D.2, 130, rue de la Loi, B-1049 Brussels, (telex 220 37 AGREC B ; fax (02) 296 60 27). 7. Intervention agencies shall only conclude sales contracts after written authorization by the Commission, in particular in accordance with paragraphs 5 and 6. 8 . Tenders shall be considered only if they reach the intervention agencies concerned by 12 noon on 10 December 1993 at the latest. 9 . Details of the quantities of the products and the places where they are stored must be made available to interested parties at the addresses given in Annex IV. Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3335/93]; Intervention products without refund [Regulation (EC) No 3335/93]; Produits d intervention sans restitution [RÃ ¨glement (CE) n ° 3335/93] ; Prodotti d intervento senza restituzione [Regolamento (CE) n. 3335/93]; Produkten uit interventievoorraden zonder restitutie [Verordening (EG) nr. 3335/93]; Produtos de intervenÃ §Ã £o sen restituiÃ §Ã £o [Regulamento (CE) n? 3335/93]. 2 . With regard to the security provided for in Article 3 (2), compliance with paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (2). However, by derogation from Article 15 of Regulation (EEC) No 3002/92 part of the security shall be released when it is established that the products have reached one of the destinations referred to in Article 11 ( 1 ) (a), (b) or (c) of that Regulation . That part shall be equivalent to the amount of the security initially lodged less ECU 165 per 100 kg product weight.Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. Article 5 Regulation (EEG) No 1500/93 is hereby repealed. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. Article 6 This Regulation shall enter into force on 10 December 1993 . (') OJ No L 99, 10 . 4. 1981 , p. 38 . (2) OJ No L 205, 3 . 8 . 1985, p. 5 . 4. 12. 93 Official Journal of the European Communities No L 299/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1993 . For the Commission Rene STEICHEN Member of the Commission No L 299/18 Official Journal of the European Communities 4. 12. 93 ANNEX I The Republics resulting from the dissolution of the USSR Armenia Azerbaijan Belarus Georgia Kazakhstan Kyrgyzstan Moldova Russia Tajikistan Turkmenistan Ukraine Uzbekistan ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada France  Quartiers avant, provenant de : Categorie A/C, classes U, R et O 15 000 500  Quartiers arriÃ ¨re, provenant de : Categorie A/C, classes U, R et O 15 000 500 Ireland  Boned cuts from : Category C, classes U, R and O 10 000 700 (') ') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo III . ') Minimumpris pr. ton produkt efter fordelingen i bilag III . ') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  dÃ ©r in Anhang III angegebenen Zusammensetzung. ') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± III . ') Minimum price per tonne of products made up according to the percentages referred to in Annex III. ') Prix minimal par tonne dÃ © produit selon la rÃ ©partition visÃ ©e Ã l'annexe III. ') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell'allegato III . ') Minimumprijs per ton produkt volgens de in bijlage III aangegeven verdeling. ') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo III . 4. 12. 93 Official Journal of the European Communities No L 299/ 19 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DistribuciÃ ³n del lote contemplado en el cuarto guiÃ ³n del apartado 5 del articulo 1 Fordeling af det i artikel 1 , stk. 5 , fjerde led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz S vierter Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã Ã µÃ Ã ¬Ã Ã Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Repartition of the lot meant in the fourth subparagraph of Article 1 (5) . Repartition du lot visÃ © Ã l'article 1Ã ¨r paragraphe 5 quatriÃ ¨me tiret Composizione della partita di cui all'articolo 1 , paragrafo S, quarto trattino Verdeling van de in artikel 1 , lid 5 , vierde streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5, quarto travessÃ £o, do artigo 1 ? Estado miembro Cortes Porcentaje en peso Medlemsstat UdskÃ ¦ringer Vagtprocent Mitgliedstaat TeilstÃ ¼cke Gewichtsanteile Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã ½ Ã ²Ã ¬Ã Ã ¿Ã Ã  Member State Cuts Weight percentage Ã tat membre DÃ ©coupes Pourcentage du poids Stato membro Tagli Percentuale del peso Lid-Staat Deelstukken % van het totaalgewicht Estado-membro Cortes Percentagem do peso IRELAND Striploins 5,5 % Insides - 9,1 % Outsides 8,6 % Knuckles 5,4 % Rumps 5,6 % Cube rolls 2,8 % Briskets 5,2 % Forequarters 30,3 % Shins/shanks 6,4 % Plates/Flanks 21,1 % 100,0 % ANEXO IV  BILAGIV ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV ANNEX IV ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes  adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . : 45 38 84 00, tÃ ©lex : 205476 IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198